IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 95-40824
                          Summary Calendar



RAY COLGROVE,

                                          Plaintiff-Appellant,


versus

C.W. MARTIN, Warden; JAMES A. LYNAUGH;
UNIDENTIFIED BENNETT; and ANDY
COLLINS,

                                          Defendants-Appellees.


                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:94-CV-11
                       -- - - - - - - - -
                          March 22, 1996

Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Ray Colgrove appeals the district court’s 28 U.S.C.

§ 1915(d) dismissal of his pro se, in forma pauperis (IFP), 42

U.S.C. § 1983 action.   Colgrove did not allege sufficient facts

to demonstrate that prisoners were aware of facts that a

substantial risk of harm existed regarding his failure-to-protect


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 95-40824
                                 - 2 -

claim.   Therefore, Colgrove does not demonstrate that the

defendants were deliberately indifferent to his right to be free

from the violence of other inmates.    See Farmer v. Brennan, 114
S. Ct. 1970, 1979 (1994).    Colgrove has also failed to

demonstrate that the defendants were deliberately indifferent to

his serious medical needs.    See Mendoza v. Lynaugh, 989 F.2d 191,

193 (5th Cir. 1993).

     We warn Colgrove that the filing of frivolous appeals will

result in additional sanctions.    E.g., Smith v. McCleod, 946 F.2d
417, 418 (5th Cir. 1991); Jackson v. Carpenter, 921 F.2d 68, 69

(5th Cir. 1991).   If Colgrove has any other appeals pending in

this court at this time, he should review them in light of the

foregoing warning and move to withdraw any appeal that is

frivolous.

     AFFIRMED; SANCTIONS WARNING ISSUED.